             Case 1:21-cv-10952-LTS Document 20 Filed 07/06/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

 DENNIS WHITE                                           )
                                                        )
                          Plaintiff,                    )
                                                        )
                    v.                                  )     Civil Action No.: 1:21-CV-10952- LTS
                                                        )
 CITY OF BOSTON and ACTING                              )
 MAYOR KIM JANEY,                                       )
                                                        )
                          Defendants.                   )
                                                        )
                                                        )

                                      JOINT MOTION FOR
                                   EXTENSION OF DEADLINES

         Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 7.1,

Plaintiff Dennis White (“Plaintiff”) and Defendants City of Boston and Acting Mayor Kim Janey

(“Defendants”) (collectively, the “Parties”) hereby move for a fourteen-day extension of time for

Defendants to respond to Plaintiff’s Motion to Amend the Complaint, and an extension of time

for Plaintiff to respond to Defendants’ Motion for Judgment on the Pleadings to fourteen days

after the Court has ruled on Plaintiff’s Motion to Amend. In support of their motion, the Parties

state as follows:

     1. On June 18, 2021, Defendants filed a Motion for Judgment on the Pleadings, giving

         Plaintiff until July 2, 2021 to file a responsive pleading.

     2. On June 28, 2021, Plaintiff filed a Motion for Extension of Time to respond to

         Defendants’ Motion for Judgment on the Pleadings. On June 30, 2021, the Court granted

         that motion, giving Plaintiff until July 12, 2021 to file a responsive pleading.

     3. On June 30, 2021, Plaintiff filed a Motion to Amend his Complaint, giving Defendants

         until July 14, 2021 to file an opposition to the motion.


4849-7119-6401.1
             Case 1:21-cv-10952-LTS Document 20 Filed 07/06/21 Page 2 of 3




     4. On July 2, 2021, undersigned counsel entered their appearances on behalf of Defendants.

     5. Defendants seek (and Plaintiff agrees to) a two-week extension of their deadline to

         respond to Plaintiff’s Motion to Amend the Complaint.

     6. Defendants shall file their opposition to Plaintiff’s Motion to Amend by no later than July

         28, 2021.

     7. Plaintiff seeks (and Defendants agree to) an extension of Plaintiff’s deadline to respond

         to Defendants’ Motion for Judgment on the Pleadings. Plaintiff shall file its response to

         Defendants’ Motion for Judgment on the Pleadings by no later than fourteen days after

         this Court renders a decision on Plaintiff’s Motion to Amend the Complaint.



Dated: July 6, 2021                               Respectfully submitted,

Dennis White                                      City of Boston and
                                                  Acting Mayor Kim Janey

By his attorneys,                                 By their attorneys,

Nicholas B. Carter                                /s/ Brian T. Kelly_____________________
Nicholas B. Carter (BBO No. 561147)               Brian T. Kelly (BBO No. 549566)
Tara D. Dunn (BBO No. 699329)                     Kathleen C. Burns (BBO No. 670564)
TODD & WELD, LLP                                  Lauren A. Maynard (BBO No. 698742)
One Federal Street, 27th Floor                    NIXON PEABODY LLP
Boston, MA 02110                                  53 State Street
Tel: (617) 720-2626                               Boston, MA 0210
Email: ncarter@toddweld.com                       (617) 345-1000
        tdunn@toddweld.com                        bkelly@nixonpeabody.com
                                                  kburns@nixonpeabody.com
                                                  lmaynard@nixonpeabody.com




                                                  2
4849-7119-6401.1
             Case 1:21-cv-10952-LTS Document 20 Filed 07/06/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was filed electronically on July 6, 2021,

 and thereby delivered by electronic means to all registered participants as identified on the

 Notice of Electronic Filing.


                                                   /s/ Brian T. Kelly ___________
                                                   Brian T. Kelly




                                                   3
4849-7119-6401.1
